Exhibit 10.64

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is entered into
this 2nd day of May 2008 between Robert Gregg (“Gregg”) and NationsHealth, Inc.
(the “Company” or “NationsHealth”) (collectively the “Parties”).

WHEREAS, the Parties are parties to that certain Separation Agreement and
General Release, dated December 16, 2005 (the “Separation Agreement”), pursuant
to which Gregg had certain put rights, including the right to deliver a Put
Notice (as defined in the Separation Agreement) to the Company;

WHEREAS, on April 4, 2007, Gregg delivered a Put Notice (the “Put Notice”) to
the Company, whereby Gregg put $750,000 worth of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), representing 500,000 shares of
Common Stock, pursuant to the terms of the Separation Agreement. On or about
July 16, 2007, 288,000 shares of Common Stock were transferred to the Robert
Gregg Revocable Trust Dated December 18, 2000 (the “Gregg Trust”) by RGGPLS, LLC
(f/k/a RGGPLS Holding, Inc.) (the “Stock Transfer”). On July 16, 2007, Gregg
executed an Acknowledgement (the “Acknowledgement”), pursuant to which Gregg
acknowledged that the proceeds from any sale of shares of Common Stock that
Gregg received as part of the Stock Transfer to any third party shall satisfy a
portion of the Company’s put obligation pursuant to the terms and conditions set
forth in the Separation Agreement, subject to the Company satisfying any Put
Shortfall (as defined in the Acknowledgement); and

WHEREAS, the Parties desire to provide for the terms of the Company’s payments
to Gregg in connection with the Put Notice, and terminate any further
obligations of the Company under the Put Notice and Section 2 of the Separation
Agreement, pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, each of the Parties agree as follows:

1. The above recitals are true and correct.

2. The Put Shortfall resulting from the sale of the 275,880 shares of Common
Stock received by Gregg as part of the Stock Transfer equals $213,203.55 (the
“Prior Shortfall Amount”). The Prior Shortfall Amount shall be paid by the
Company to Gregg or his designee(s) pursuant to the following payment schedule
(the “Prior Shortfall Payment Schedule”):

          Date   Amount
Date hereof
  $ 90,000.00  
Date hereof
  $ 39,000.00  
June 1, 2008
  $ 39,000.00  
July 1, 2008
  $ 39,000.00  
August 1, 2008
  $ 6,203.55  

Subject to Paragraph 4(a) below, no interest shall accrue on any unpaid amounts
of the Prior Shortfall Amount.

3. (a) If the closing of any Change of Control (as defined below) occurs before
the purchase of the 224,120 shares of Common Stock from Gregg pursuant to
Section 3(b) below, at such closing, the Company shall pay Gregg or his
designee(s) an amount equal to (x) 224,120, multiplied by, (y) the difference
between (A) $1.50, and (B) the consideration received by Gregg for the sale of
such shares in such Change of Control, as finally determined.

(b) The Company shall either (x) arrange for the sale of 224,120 shares of
Common Stock held by Gregg (or his related trust entities), or (y) purchase
224,120 shares of Common Stock from Gregg at the closing market price of such
shares of Common Stock on the date of purchase by the Company, in either case,
on or before September 1, 2008. Gregg or his designee shall receive the proceeds
of such purchase, either by a third-party or the Company, on the date of such
sale. The Parties anticipate that the proceeds of the sale of the 224,120 shares
of Common Stock shall be less than $1.50 per share of Common Stock (the
“Subsequent Shortfall”). The Company agrees to pay Gregg or his designee(s) the
amount of the Subsequent Shortfall as follows: on the first day of each calendar
month, commencing on August 1, 2008, the Company shall pay Gregg an amount equal
to the lesser of (x) the Subsequent Shortfall, or (y) $40,000, until the
Subsequent Shortfall is fully repaid. Notwithstanding the foregoing, in the
event that (i) the sale of these 224,120 shares of Common Stock does not occur
prior to August 1, 2008 and (ii) the proceeds of such sale are not less than
$1.50 per share of Common Stock such that there is no Subsequent Shortfall,
Gregg agrees to promptly repay to the Company any payments made to him pursuant
to this Section 3(b).

4. (a) In the event the Company fails to make any payment required under
Paragraph 2 or 3 above or Paragraph 4(b) below when due and such failure is not
cured within five (5) days after written notice thereof is provided by Gregg to
an officer of the Company, (i) all unpaid portions under such Paragraph shall
bear interest at the rate of 12% per annum, compounded daily, from the date of
such failure and (ii) such unpaid portions, together with any such interest
thereon, shall become immediately due and payable by the Company; provided, that
in no event shall the interest rate exceed the maximum rate allowable under law.

(b) In the event (i) the Company sells all or substantially all of its assets or
enters into any transaction or series of transactions whereby holders of its
voting securities immediately prior to such transaction(s) do not continue to
own a majority of the Company’s (or its successor’s) outstanding voting
securities immediately after such transaction(s), (ii) of a Bankruptcy Event (as
defined below) (each a “Change of Control”) or (iii) any representation made by
the Company pursuant to Paragraph 4(d) below is or becomes untrue and in some
manner negatively impacts the Company’s ability to pay, or Gregg’s ability to
receive or maintain, the payments required by this Agreement, all unpaid
portions under Paragraphs 2 and 3 above (together with any interest that has
accrued under Paragraph 4(a) above) shall become immediately due and payable by
the Company. For purposes of this Paragraph 4(b), “Bankruptcy Event” shall mean
the occurrence of any of the following:

(1) The Company shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of its or any of its creditors, (iv) be dissolved or liquidated in full or in
part, (v) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vi) take any action for the purpose of effecting any of the
foregoing; or

(2) Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within forty-five (45) days of commencement.

(c) Each payment by the Company pursuant to this Agreement shall be made without
set-off or counterclaim by the Company and shall be made in lawful currency of
the United States of America and in immediately available funds by wire transfer
to an account designated by Gregg. Further, the Company waives presentment,
demand, protest or notice of any kind in connection with any such payment
(except as specifically required by this Agreement) .

(d) The Company represents and warrants to Gregg as follows:

(1) The Company has all power and authority to execute, deliver and perform this
Agreement and to consummate and perform each of the transactions contemplated
hereby, and each of the transactions contemplated hereby have been duly
authorized by all requisite action of the Company.

(2) Upon execution and delivery of this Agreement by the Company, this Agreement
shall constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, except to the extent that its
enforcement is limited by bankruptcy, insolvency, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity.

(3) No consent, approval or authorization of, or registration, qualification or
filing with, any federal, state or local governmental or regulatory authority,
or any other person, is required to be made by the Company in connection with
the execution, delivery or performance of this Agreement or the consummation or
performance by the Company of the transactions contemplated hereby.

(4) The execution, delivery and performance by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
violate, contravene, trigger any rights or conflict with or require any consent
under the Company’s governing documents or any provision of any agreement,
instrument, law, regulation, judgment, injunction, order or decree binding upon
or applicable to the Company or its properties.

5. Subject to the compliance by the Company of its obligations under this
Agreement, Gregg shall have no further, and expressly waives, any additional or
other rights to put shares of Common Stock to the Company, regardless of whether
such rights are established, under the Separation Agreement or any prior written
agreement with the Company.

6. (a) Subject to the last sentence of this paragraph, the compliance in all
material respects by the Company of its obligations under this Agreement and the
General Release and Non-Disparagement Agreement, of even date herewith (the
“Company Release”), by and among the Company, Gregg Trust, Pamela Fay Gregg, and
Pamela Fay Gregg and Kathryn G. Pincus as trustees of the Exempt Descendants
Trust established under that certain unrecorded trust agreement known as the
Robert Gregg 2004 Multigenerational Trust, and the compliance in all material
respects by the Company Parties (as such term is defined in the RGGPLS Release,
which is defined below) of each of their obligations under the General Release
and Non-Disparagement Agreement (the “RGGPLS Release”), of even date herewith,
by and among the Gregg Parties (as such term is defined in the RGGPLS Release)
and such Company Parties, in consideration of the payment and mutual promises
and covenants set forth in this Agreement, Gregg, on behalf of himself, his
heirs, successors, current and former agents, representatives, attorneys,
assigns, executors, trusts, beneficiaries, and administrator, hereby releases
and forever discharges NationsHealth and each and all of its current and former
parents, divisions, subsidiaries and affiliates, attorneys, stockholders,
employees, representatives and agents and each and all of their predecessors,
successors, assigns, officers, directors, managers, trustees and members
(collectively, the “NationsHealth Group”), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys’ fees) of any nature whatsoever, whether in law or
in equity, which Gregg now has or ever may have had through the date hereof
against the NationsHealth Group, including, but not limited to, any and all
matters related in any way to Gregg’s direct or indirect equity interest in
NationsHealth, the Separation Agreement and any other contractual or tort claims
relating to Gregg’s direct or indirect equity interest in NationsHealth and
Gregg’s separation from employment with NationsHealth. Notwithstanding the
foregoing, nothing in this provision shall waive or supercede any obligations
under this Agreement, the Company Release, the RGGPLS Release, or the Tag-Along
and Piggyback Rights Agreement (the “Tag-Along and Piggyback Rights Agreement”),
of even date herewith, by and among the Holders (as such term is defined
therein) and the RGGPLS Parties (as such term is defined therein), or release or
waive any obligations under Paragraphs 3(b) and 5 of the Separation Agreement.

(b) Subject to the last sentence of this paragraph and the compliance in all
material respects by Gregg of his obligations hereunder and the RGGPLS Release,
and the compliance in all material respects by the Gregg Parties under the
RGGPLS Release and the Company Release, in consideration of the payment and
mutual promises and covenants set forth in this Agreement, NationsHealth on
behalf of itself and each and all of its current and former parents, divisions,
subsidiaries and affiliates (collectively, the “NationsHealth Releasors”),
hereby releases and forever discharges Gregg and each and all his heirs,
successors, current and former agents, representatives, attorneys, assigns,
executors, beneficiaries, and administrators, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees) of any nature
whatsoever, whether in law or in equity, which the NationsHealth Releasors now
have or ever may have had through the date hereof against the Gregg, including,
but not limited to, any and all matters related in any way to Gregg’s direct or
indirect equity interest in NationsHealth and Gregg’s separation from
NationsHealth. Notwithstanding the foregoing, nothing in this provision shall
waive or supercede any obligations under this Agreement, the Company Release,
the RGGPLS Release, the Tag-Along and Piggyback Rights Agreement, the Lock-Up
Agreement (as defined below) or the Irrevocable Proxy in favor of RGGPLS, of
even date herewith, binding on each of the Holders (as such term is defined
therein), nor shall it release Gregg from any criminal acts impacting the
Company or willful misconduct by Gregg of which the Company is not aware or
should not have been aware at the time of execution of this Agreement that has a
material adverse effect on the Company.

7. Gregg agrees that he and his agents will not publicize or disclose, directly
or indirectly, the existence of this Agreement, the terms hereof, or the
circumstances giving rise to the Agreement, to anyone other than Gregg’s
attorney, accountant, financial advisor and members of his immediate family or
as required by law. Gregg further agrees that he will advise any individual to
whom the terms, conditions or existence of this Agreement have been disclosed of
the confidentiality requirements of this paragraph and that he will use his best
efforts to ensure that the confidentiality requirements are complied with in all
respects.

8. Neither Party shall make or cause to be made, any written (including, but not
limited to, any e-mails or internet postings, remarks or statements) or verbal
assertions, statements, or other communications regarding such other Party
(including all parents, subsidiaries, divisions of NationsHealth) or such other
Party’s business or operations, which may be in any manner whatsoever
defamatory, detrimental, disparaging or unfavorable to the other Party. Such
restriction shall extend to all matters relating to such Party (including all
parents, subsidiaries, divisions of NationsHealth), including all personal and
business matters of such Party (including all parents, subsidiaries, divisions
of NationsHealth). Notwithstanding the foregoing, Gregg shall not be prohibited
by the foregoing sentences from providing or presenting objective, factual
information about the Company and its management to the management of the
Company or to any members of the Board of Directors of the Company, provided,
however, (a) Gregg shall not be permitted to make disparaging or negative
personal, character attacks or statements concerning any officer, employee or
director of the Company in providing such information or making such
presentation to such management or member of the Board of Directors of the
Company, and (b) nothing in this Section 8 shall be construed as providing any
rights to Gregg to attend meeting of, or make presentations to, the Board of
Directors of the Company. The Parties acknowledge that damages at law would be
an inadequate remedy for the breach by either Party of any of the provisions of
this Paragraph 8, and agree that in the event of such breach such Party may
obtain temporary and permanent injunctive relief restraining the violating Party
from such breach, and, to the extent permissible under the applicable statutes
and rules of procedure, a temporary injunction may be granted immediately upon
the commencement of any such suit. Nothing contained herein shall be construed
as prohibiting the Parties from pursuing any other remedies available at law or
equity for such breach or threatened breach of Paragraph 8, or for any breach or
threatened breach of any other provision of this Agreement. Each of the Parties
understands and agrees that its covenant contained in this Paragraph 8 serves as
material inducement for the Parties to enter into this Agreement and that its
obligations under this Paragraph 8 survive the termination of this Agreement.
Further, Gregg understands and agrees that his breach of the obligations set
forth in this Paragraph 8 would be a material breach of this Agreement,
entitling the Company to all available remedies at law and equity.

9. Gregg agrees to take all reasonable steps to assign to the Company all of his
interests in the internet domain names: (a) www.uspgi.com and (b)
www.unitedstatespharmaceuticalgroup.com.

10. On the date hereof, the Company shall pay attorney’s fees and costs actually
incurred by Gregg in connection with the negotiation and execution of this
Agreement, as well as any other matters relating to the prior discussions and
negotiations between the Parties since late January 2008, up to a maximum amount
of $65,000.

11. This Agreement constitutes a compromise settlement of disputed and contested
matters between the Parties and is the product of arms-length negotiations. It
shall not be construed as an admission of any sort by either of the Parties, nor
shall it be used as evidence in a proceeding of any kind, except one in which
one of the Parties alleges breach of the terms of this Agreement or one in which
one of the Parties elects to use this Agreement as a defense to any claim.

12. This Agreement constitutes an integrated agreement, containing the entire
understanding of the Parties with respect to the matters addressed herein and,
except as set forth in this Agreement, no representations, warranties or
promises have been made or relied on by the Parties. This Agreement shall
prevail over any prior communications between the Parties or their
representations relative to matters addressed herein.

13. Any claim, controversy, or dispute between Gregg and the Company (including,
without limitation, the Company’s affiliates, subsidiaries, officers, employees,
representatives or agents) arising out of or related to this Agreement (except
as provided in Paragraph 8) shall be submitted to and settled by arbitration
before a single arbitrator in a forum of the American Arbitration Association
(“AAA”) located in Broward County in the State of Florida and conducted in
accordance with the National Rules for the Resolution of Commercial Disputes. In
such arbitration: (a) the arbitrator shall agree to treat as confidential
evidence and other information presented by the Parties to the same extent as
Confidential Information must be held confidential by Gregg under the terms of
this Agreement, and (b) the arbitrator shall have ten (10) business days from
the closing statements or submission of post-hearing briefs by the parties to
render a decision. All AAA-imposed costs of said arbitration, including the
arbitrator’s fees, if any, shall be borne by the Company. The non-prevailing
party, as determined by the arbitrator, shall pay the prevailing party for all
reasonable legal fees and costs incurred by the prevailing party in connection
with the enforcement of this Agreement, including those legal fees and costs
incurred prior to the institution of an arbitration proceeding. Any arbitration
award shall be final and binding upon the Parties, and any court having
jurisdiction may enter a judgment on the award.

14. The Parties agree that a failure by any party at any time to require
performance of any provision of this Agreement shall not waive, affect,
diminish, obviate or void in any way that party’s full right or ability to
require performance of the same, or any other provisions of this Agreement, at
any time thereafter.

15. This Agreement shall be interpreted, enforced and governed under the laws of
the State of Florida, without regard to conflict of laws principles.

16. Each Party agrees to take all reasonable steps necessary or advisable to
effectuate the purposes of this Agreement.

17. The Parties warrant and represent that they have read and understand the
foregoing provisions of this Agreement and that they and their respective
signatories are fully authorized and competent to execute this Agreement on
their behalves. Gregg further warrants and represents that he has not previously
assigned or transferred any of the claims that are the subject of the release
contained herein.

18. The Parties agree that any and all payments made hereunder in respect of
Common Stock shall be accounted for in a manner expected to result in capital
gains treatment of such payment for the recipient(s) thereof.

19. The Company and Gregg acknowledge that, concurrent with execution of this
Agreement, (a) shares of Common Stock beneficially owned by the Gregg Trust and
the Exempt Descendants Trust established under that certain unrecorded trust
agreement known as the Robert Gregg 2004 Multigenerational Trust (the “Gregg
Shares”) are being distributed by RGGPLS to such beneficial owners and
registered in their respective names; (b) Gregg and such owners are entering
into the Tag-Along and Piggyback Rights Agreement; and (c) Gregg and such owners
are entering into the Lock-Up and Right of First Offer Agreement with RGGPLS
(the “Lock-Up Agreement”). The Company and Gregg agree (a) the Gregg Shares are
not subject to any restrictions on sale or transfer other than those
restrictions contained in the Lock-Up Agreement and restrictions generally
applicable under securities laws (and shall contain a legend reflecting all such
restrictions), and (b) to take all reasonable steps necessary for holders to
effects sales of the Gregg Shares in a manner consistent with the terms of the
Lock-Up Agreement and otherwise after December 31, 2010, consistent with
applicable securities laws, including without limitation, facilitating the
delivery of any necessary and appropriate legal opinions by the Company’s legal
counsel, and directing the transfer agent for the Company’s securities to
register any Gregg Shares in the name(s) or account(s) designated by the
purchaser or transferee of such shares, as appropriate.

[SIGNATURE BLOCKS APPEAR ON THE FOLLOWING PAGE]

IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement and
General Release to be duly executed and delivered as of the date first above
written.

      NATIONSHEALTH, INC.    
By: /s/ Timothy Fairbanks
  /s/ Robert Gregg
 
   
Title: Chief Financial Officer
  ROBERT GREGG



